Citation Nr: 0001315	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-00 516A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the October 
20, 1997, Board decision, which denied a claim of entitlement 
to service connection for the cause of the veteran's death.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran who died in September 1994, had active service 
from August 1943 to September 1945.

This matter comes before the Board from a January 1998 
motion from the appellant for revision or reversal on the 
grounds of clear and unmistakable error (CUE) of an October 
1997 Board decision that denied service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  In an October 20, 1997, decision the Board denied 
entitlement to service connection for the cause of the 
veteran's death, finding that the appellant's claim was not 
well grounded.

2.  The appellant has alleged that service connection should 
have been granted as the evidence supported the claim; and 
specifically, that the evidence showed that the veteran's 
cardiovascular disease caused or contributed to his death; 
that the Board failed to fulfill the duty to assist the 
appellant in the development of her claim; and that the 
Board failed to follow or ignored the provisions of the 
Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI, para. 2.10f (August 
5, 1996).  


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error 
in the October 20, 1997, Board decision in failing to grant 
a claim for entitlement to service connection for the cause 
of the veteran's death fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds 
of clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. §§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On October 20, 1997, the Board issued a decision that denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  In January 1998, the 
appellant filed a motion for reconsideration of the October 
1997 Board decision which was subsequently denied in April 
1998.  However, the appellant was also informed at that time 
that her correspondence would also be considered as a 
request for revision of the October 1997 Board decision on 
the grounds of CUE.  In March 1999, the Board notified the 
appellant that, it would not consider her motion for 
reconsideration as a motion for CUE unless she affirmatively 
replied within 60 days.  A response was received from the 
appellant in April 1999, confirming the appellant's intent 
to have her earlier correspondence considered as a CUE 
motion.  Thereafter, the Board forwarded a copy of the 
appellant's CUE motion to her representative and provided an 
opportunity to file a response.  After review of the claims 
folder, the representative submitted a written brief, dated 
September 1999, in support of the appellant's motion for 
revision of the Board's decision of October 20, 1997.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's October 1997 decision contains CUE.  That 
determination found that the appellant had failed to present 
any competent medical evidence that the underlying cause of 
the veteran's death was related to an injury, disease, event 
or incident in service; that his death was due to a service-
connected disability; or that a service-connected disability 
caused debilitating effects and general impairment of his 
health that rendered him materially incapable of overcoming 
the underlying cause of his death (listed on the death 
certificate as fatal hypotension due to E-coli urosepsis due 
to benign prostatic hypertrophy).  Thus, the Board held that 
the claim for service connection for the cause of the 
veteran's death was not well grounded; and therefore, was 
denied.

In her January 1998 motion, the moving party essentially 
argued that the Board erred in that the evidence of record 
did establish that the veteran's cardiovascular disease 
materially contributed to his death.  Such an allegation 
does not constitute a valid claim of CUE.  As stated by the 
Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this respect, the appellant has raised a generic 
allegation of error concerning the October 1997 Board 
decision, but not necessarily the discrete issue of CUE.  The 
veteran has alleged that the October 1997 decision was the 
product of error essentially because the decision failed to 
consider all the evidence, which she claimed demonstrated a 
relationship between the veteran's service-connected 
disabilities, his cardiovascular disease, and his death.  
This argument represents a clear-cut example of disagreement 
as to how the evidence was interpreted and evaluated, and as 
such cannot constitute a basis for a finding of CUE. See 38 
C.F.R. § 20.1403(d)(3); see also Luallen, supra.

In addition, the Board notes that the appellant's 
representative argues that there was error in the decision 
because the VA failed to satisfy its duty to assist in not 
obtaining a medical opinion from an independent medical 
expert.  This, too, is not a basis for a finding of CUE.  See 
38 C.F.R. § 20.1403(d)(2) (1999).

Finally, the Board notes that the appellant's representative 
argues that there was CUE in the October 1997 Board decision 
in that the Board incorrectly applied the statutory and 
regulatory provisions extant at the time.  It is argued that 
the Board failed to apply, or ignored, "substantive rules" 
contained in the Manual provisions of M21-1, Part VI, para 
2.1f (Aug. 5, 1996).  In these provisions, VA's Compensation 
and Pension Service assumed a duty to assist claimants in the 
development of their claims even though they had not 
submitted well grounded claims.  

The Board finds no merit in the representative's argument 
that the cited provisions were actually "substantive rules" 
binding on VA.  First, the Board is bound in its decisions by 
VA regulations, instructions of the Secretary, and the 
precedent opinions of VA's chief legal officer.  38 U.S.C.A. 
§ 7104(c) (West 1991).  The provisions of the M21-1 are none 
of the above and, thus, failure to comply with such would not 
constitute CUE.  See 38 C.F.R. § 20.1403(a) (1999).  Further, 
at the time of the Board's October 1997 decision, no Court 
had held that the cited provision of M21-1 was a substantive 
rule binding on VA.  Cf. Zarycki v. Brown, 6 Vet. App. 91 
(1993); Hamilton v. Derwinski, 2 Vet. App. 671 (1992) (en 
banc); Fugere v. Derwinski, 1 Vet. App. 103 (1990).  Thus, 
this allegation of the appellant's representative also is not 
a basis for a finding of CUE.

The Board further notes that since the Board's October 1997 
decision, the U. S. Court of Appeals for Veterans Claims has 
determined that the specific provisions of the M21-1 referred 
to by the appellant's representative are in direct 
contravention of the command of 38 U.S.C.A. § 5107 and that 
absent the submission of a well grounded claim, VA cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim.  Morton v. West, 12 Vet. App. 477, 481-
84 (1999).  

Thus, after careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error either of fact or law, in the 
October 20, 1997, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.



ORDER

The motion for revision of the October 20, 1997, Board 
decision on the grounds of CUE is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


